Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, “the previous office action”, refers to the non-final rejection of March 7, 2022.

Amendments Received
Amendment to the claims were received and entered on June 2, 2022.

Status of the Claims
Amended: claims 1, 4, 6, and 10.
Examined herein: claims 1-14.

Withdrawn Rejections
The rejections to claims 1, 4-8, and 13-14 under 35 U.S.C. § 102 are withdrawn in view of Applicant's amendments, and persuasive argument that Gnerre does not teach a global error rate with inter UMI disagreement considered (Reply, p. 5-8).  
The withdrawn of  rejections to claims 1, 4-8, and 13-14 under 35 U.S.C. § 102 also necessitates a withdrawal of the rejections under 35 U.S.C. § 103.

Claim Rejections - 35 USC§ 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 USC§ 101 because the claimed inventions are directed to an abstract idea without significantly more. This rejection is maintained from the previous Office action. Minor revisions have been made to the rationale to address the newly-presented claim limitations.

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to validation methods and systems for sequence variant calls [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 

Mathematical concepts recited in the claims include:
“the error rate comprise individual error rates based on a type of nucleotide change” (claim 2);
“applying a function based at least in part on the error rate to each potential sequence variant to generate a score and determining a false positive or true positive classification of each potential sequence variant based on the score” (claim 9);
	“the function is based on the error rate and a read coverage at a site of each individual potential sequence variant” (claim 10);
	“the error rate is selected from a plurality of error rates at each potential sequence variant site based on a type of potential sequence variant, and wherein the function is based on the selected error rate and a read coverage at each individual potential sequence variant site” (claim 11);
	“the error rate is weighted based on a type of the biological sample, and wherein the function is based on the weighted error rate and a read coverage at each individual potential sequence variant site” (claim 12);
	“the error rate is independent of positive or negative strand identification” (claim 14).
  
Steps of evaluating, analyzing or organizing information recited in the claims include:
“identifying errors in the genomic sequence data based on internal sequence disagreement within a first subset of the plurality of sequence reads associated with a first unique molecular identifier…” (claim 1);
“identifying a plurality of potential sequence variants in the genomic sequence data relative to a reference sequence” (claim 1); 
“classifying false positive sequence variants of the plurality of potential sequence variants based on the error rate of the genomic sequence data” (claim 1);
“eliminating the false positive sequence variants from the plurality of potential sequence variants to yield a plurality of sequence variants” (claim 1);
 “applying a function of the error rate for an individual type of nucleotide change and a read coverage of an individual potential sequence variant to determine that the individual potential sequence variant is a false positive sequence variant” (claim 3);
“identifying differences between a first read direction or a second read direction associated with an individual unique molecular identifier, wherein the identified differences contribute to the error rate” (claim 4);
“collapsing the sequence reads of the first subset to yield a collapsed first subset sequence read indicative of a majority consensus sequence of the sequence reads of the first subset” (claim 5);
“identifying second differences between the collapsed first subset sequence read and the sequence reads of the second subset” (claim 6);
“collapsing the sequence reads of the second subset and the collapsed first subset sequence read to yield a duplex collapsed sequence read indicative of a majority consensus sequence of the sequence reads of the first subset and the second subset” (claim 7);
“compared to the reference sequence to identify a potential sequence variant of the plurality of potential sequence variants” (claim 8);
“providing an indication of the plurality of sequence variants on a display” (claim 13).
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claim 1 recites additional elements that are not abstract ideas: 
“A computer-implemented method under control of a processor” (claim 1); 
The claim do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)). 

Claim 1 also recite the non-abstract element:
“generating genomic sequence data of a biological sample using an imaging module of a sequencing device” (claim 1); 
The claimed step mentioned above from claim 1 is insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).

None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the well-known generic step of data-gathering constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC§ 101
In the reply filed on 2 June 2022, Applicant asserts that "Further, the present techniques harness data typically disregarded during consensus sequence determination to extract meaningful information, thereby improving the efficiency of variant calling” (para 2, line 1-3, pg 8). However, as the result of combined mental activity and mathematical formula, a different global error rate is still part of the abstract idea. The abstract idea itself can’t integrate abstract idea into something practical, nor does it constitute an inventive concept. The 101 rejection maintains.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Gnerre (“Error Suppression In Sequenced DNA Fragments Using Redundant Reads With Unique Molecular Indices (UMIS) “, US 20160319345 A1, Date Published 2016-11-03 ), and further in view of Kou (“Benefits and Challenges with Applying Unique Molecular Identifiers in Next Generation Sequencing to Detect Low Frequency Mutations”. PLoS ONE 11(1):  e0146638. Published: January 11, 2016).

Claim 1 is directed to a computer-implemented method comprising: 
generating genomic sequence data of a biological sample using an imaging module of a sequencing device, wherein the genomic sequence data comprises a plurality of sequence reads, each sequence read being associated with a unique molecular identifier of a plurality of unique molecular identifiers; 
identifying errors in the genomic sequence data based on internal sequence disagreement within a first subset of the plurality of sequence reads associated with a first unique molecular identifier, internal sequence disagreement within a second subset of the plurality of sequence reads having a second unique molecular identifier complementary to the first unique molecular identifier, or both, to generate an error rate of the genomic sequence data, wherein the error rate is a global error rate based on the identified errors for the plurality of unique molecular identifiers; 
identifying a plurality of potential sequence variants in the genomic sequence data relative to a reference sequence; 
classifying false positive sequence variants of the plurality of potential sequence variants based on the error rate of the genomic sequence data; 
eliminating the false positive sequence variants from the plurality of potential sequence variants to yield a plurality of sequence variants.
With respect to claim 1, Gnerre teaches a computer-implemented method [0004, 0025] capable:
”Each unique molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in the sample. The method include: (a) applying adapters to both ends of double-stranded DNA fragments in the sample, wherein the adapters each include a double-stranded hybridized region, a single-stranded 5′ arm, a single-stranded 3′ arm, and a physical UMI on one strand or each strand of the adapters, thereby obtaining DNA-adapter products; (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each associated with a physical UMI”) [0005]; the reads come from genomic double stranded DNA ([0108-0110], Fig. 1A, 1B); Gnerre also discloses the sequencer and imaging device for generating the nucleotide sequence information from the sequence template ([0206], [0217]).
--.  
Aligning reads to a reference sequence, identification of rare variants  ([0079-0082], [0175-0179], [0181], [0213]) 
classifying false positive variants  based on the error rate of the genomic sequence data. (paragraphs [0168], Fig. 4A-4E, Examples 1 and 2: suppression of errors (i.e. elimination of false positive variants), thus detecting true variants)
eliminating the false positive sequence  variants. (paragraphs [0168], Fig. 4A-4E, Examples 1 and 2: suppression of errors (i.e. elimination of false positive variants), thus detecting true variants).
Gnerre does not teach a global sequence error rate (element b), nor the coverage related error rate. While investigating the benefits and challenges of UMI on detecting low frequency mutations in NGS sequence, Kou teaches the (global) error rate for each UMI, which has the inter UMI disagreement considered (Fig 2, page 6 of 15 and para 1, page 7 of 15. The “global error rate” in the claim limitation is also a UMI-wise error rate). Kou’s error rate by UID (equivalent to Unique (Molecular) Identifier, or UMI, examiner) can differentiate “a true mutation” from “an error”, as “A true mutation (illustrated as red star) is expected to be present in all the reads carrying the same UID (or derived from the same template molecule), while an error (illustrated as blue star) is expected in some but not all the reads carrying the same UID (Fig 1, pg 5 of 15).

With respect to claim 4 and its dependent claims 5-8, Gnerre disclosed in Figures 4A-4E and paragraphs [0167]-[0170], which disclose duplex sequencing and thus obtaining reads in a first and second read direction. The subject-matter of claims 5-8, referring to collapsing sequence reads in order to obtain a majority consensus sequence is disclosed again in Figures 4A-4E and in paragraphs [0161-0179].

With respect to claim 13, Gnerre teaches displaying results data [0243]. 

With respect to claims 14, Gnerre teaches the error rate is independent of positive/negative strand (Figure 4A-4E).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify  Kou’s method of global error rate with the inter-UMI disagreement considered, with Gnerre’s method of error suppression in next generation sequencing and variant calling by unique molecular indices (UMI), because Kou’s subtle calculation of global error rate that differentiate true mutations from sequencing errors, is more reasonable and accurate, which will benefit Gnerre’s error suppression and allow Gnerre to take more advantage of UMIs in his system. We can reasonably expect the success as Gnerre and Kou are both about error detection and error suppression in the NGS sequence reads, and they both succeed.
 
Claims 2-3,  and 9-11  are rejected under 35 U.S.C. 103 as being unpatentable over Gnerre and Kou as applied to claim 1 above, and further in view of  Diehn (“Identification And Use Of Circulating Nucleic Acids“, WO 2016040901 A1, Date Published 2016-03-17), and Kumar (“Robust Variant Identification And Validation“, US 20140336999 A1, Date Published 2014-11-13) 

Regarding claim 2 and its dependent claim 3, Gnerre discloses a sequence error suppression method using UMI as set forth regarding claim 1. Gnerre and Kou do not teach nucleotide change specific error rate. Diehn discloses duplex sequencing using UIDs (equivalent to UMls, examiner) for eliminating sequencing errors ([0095]). Diehn further discusses thresholds for error suppression using global ([0013]) and nucleotide change specific error rates for each class of base substitutions ([0162-0166]). Kumar teaches ([0023]) Increasing the coverage should generally reduce variant call errors. Kumar further filter possible variants using base quality and coverage ([0040] With reference to FIG. 3, in an alternative operation of the variant calling and annotation module 24 of FIG. 1, a possible variant is first identified in an operation 70. At this point only base quality and coverage has been used to filter the possible variants (through operation of the reads assessment/filtering module 16 of FIG. 1)).

With respect to claim 4 and its dependent claims 5-8, combined Gnerre and Kou disclosed in Figures 4A-4E and paragraphs [0167]-[0170], which disclose duplex sequencing and thus obtaining reads in a first and second read direction. The subject-matter of claims 5-8, referring to collapsing sequence reads in order to obtain a majority consensus sequence is disclosed again in Figures 4A-4E and in paragraphs [0161-0179].

Regarding claim 9, combined Gnerre and Kou do not teach sequence specific error rate. Diehn discloses a sequence specific error rate threshold to minimize false positive variant calling ([0185]).

Regarding claim 10, Gnerre does not teach a global sequence error rate, nor the coverage related error rate. Kou teaches the error rate which has the inside UMI disagreement considered (Fig 2, page 6 of 15 and para 1, page 7 of 15).  Diehn discloses a global error rate and site-specific error rate for eliminating false positive variant calling ([0184-0185]);  Kumar teaches a minimum read coverage threshold for reducing variant calling errors ([0041]). 

Regarding claim 11, combined Gnerre and Kou do not teach explicitly site-specific error rate. Diehn teaches a global error rate and a variant site-specific error rate for eliminating false positive variant calling ([0184-0185]). Kumar teaches a minimum read coverage threshold for reducing variant calling errors ([0041]).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify combined Gnerre’s and Kou’s method of error suppression in next generation sequencing and variant calling by unique molecular indices (UMI), with Diehn’s method of nucleotide change specific error suppression, and Kumar’s reads coverage error suppression, because Diehn’s adaptor and Gnerre’s UMI are similar in sample (and hence data) preparation, while Diehn’s nucleotide change specific error suppression and Kumar’s reads coverage error suppression certainly helps eliminating false positive variants calling. We can reasonably expect the success as  Gnerre, Kou,  Diehn and Kumar are all about better NGS data analysis through error correction and error suppression.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gnerre,  Kou and Diehn, as applied to claim 9 above, and further in view of Blomquista (“Control for stochastic sampling variation and qualitative sequencing error in next generation sequencing”, Biomolecular Detection and Quantification 5 (2015) 30–37).
Regarding claim 12, Gnerre discloses a sequence error suppression method using UMI as set forth regarding claim 1 (see the 101 rejection section). Gnerre, Diehn  and Kou do not teach the biological sample associated error rate. Blomquista  teaches effect of biological sample on error rate (“The error rates observed here are specific to the chosen combination of specimen preparation, sequencing and data analysis pipeline methods, and should not be blindly applied to other NGS pipelines”. (col 1, page 36, last 4 lines of paragraph 4))

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated 
to modify combined Gnerre’s, Diehn’s and Kou’s method of error suppression in next generation sequencing and variant calling by unique molecular indices (UMI), with Blomquista’s sample preparation associated error rate, because Blomquista’s  sample (and hence data) preparation associated error rate can enhance Gnerre’s error-suppression function.  We can reasonably expect the success as combined Gnerre. Diehn and Kou, as well as Blomquista are all about variant/mutation analysis in the NGS data and they all succeed.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631